-920-cv- - j j Electronically Submit
Case 7:20-cv-00376 Document 1-1 Filed on 11/19/20 in TXSD Page 1 of 6 20/15/2020 qeoo

Hidalgo County Cl
Accepted by: Alma Nava

CAUSE NO. CL-20-3850-A
CHRISTELLA MORALES § IN THE COUNTY COURT
§
VS. § ATLAWNO.__
§
Sam’s West Inc. d/b/a Sam’s Club § HIDALGO COUNTY, TEXAS

a/k/a Sam’s Club #8250 and
Phillip Martinez

PLAINTIFFS’ ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Christella Morales, hereinafter referred to as “Plaintiff Morales”,
complaining of Sam’s West Inc. d/b/a Sam’s Club a/k/a Sam’s Club #8250, hereinafter
known as “Defendant Sam’s Club” and Phillip Martinez, hereinafter known as “Defendant

Martinez”, and for cause of action would respectfully show the following:

I.
PARTIES

A, Plaintiff is a natural person residing in Hidalgo County, Texas.

B. Defendant, Sam’s West Inc. d/b/a Sam’s Club, is a corporation and can be
served at its registered agent CT Corporation System located at 1999 Bryan
Street, Suite 900, Dallas, Texas 75201.
(Citation is needed)

C, Defendant, Phillip Martinez, is a natural person. He can be served at his
registered agent CT Corporation System located at 1999 Bryan Street, Suite 900,
Dallas, Texas 75201.

(Citation is needed)

EXHIBIT

 
Case 7:20-cv-00376 Document 1-1 Filed on 11/19/20 in TXSD Page 2 of 6 Electronically Submit
10/15/2020 4:52
Hidalgo County Cl

CL-20-3850-A Accepted by: Alma Nava

I.
VENUE
Plaintiff would show that venue is proper in Hidalgo County, Texas because Hidalgo
County is the county in which Plaintiff resides and all or a substantial part of the events or
omissions giving rise to this suit occurred in Hidalgo County, Texas, and Defendant operates an

office or place of business in this county. Venue is proper in Hidalgo County, Texas pursuant to

Sections 15.032 and 15.035 Civil Practice and Remedies Code Ann. (Vernon 1990).

Ii.
REQUEST FOR DISCLOSURE,
TO DEFENDANT
Plaintiff hereby serves Request for Disclosures, to Defendant Sam’s Club in this action

is thereby required to set forth the requested information pursuant to Rule 194, of the Texas

Rules of Civil Procedure.

IV.
FACTS

On or about October 30, 2019 Plaintiff Christella Morales went to the Defendant Sam’s
Club store located at 1400 E. Jackson Ave., Hidalgo County, Texas 78503 as a business invitee.
The day was rainy and wet. Plaintiff Christella Morales approached the entrance to the store
and entered. Immediately after entering she slipped on the entryway carpet causing her to fall
violently and injured her knees, back and neck. The entryway carpet/mat was sopping wet, a
condition not visible upon normal scrutiny. The condition was hidden and not readily
discernible. Shortly an employee of the Defendant Sam’s Club store advised her that the
entryway carpet/mat condition existed every time it rained. The condition was unreasonably
dangerous to patrons and was previously known to the Defendants’ Sam’s Club and Phillip
Martinez. To be unreasonably dangerous to patrons when wet. No warning signs or caution

cones were used to caution and make patrons aware.
Case 7:20-cv-00376 Document 1-1 Filed on 11/19/20 in TXSD Page 3 of 6 Electronically Submit

10/15/2020 4:52

A ‘ Mies igo county Cl

CL-20-3850-A ccepted by: Alma Nava
¥,

DEFENDANT SAM’S CLUB NEGLIGENCE

Defendant Sam’s Club operates wholesales grocery/home goods stores all over the State
of Texas, including a grocery store in the City of McAllen, Texas. As a business owner of this
type, it owed patrons coming upon its premises the duty to maintain the premises free from
defects that could cause injury to those business invitees coming upon its premises. It also has
the duty of conducting business in a reasonable and prudent manner and in a way that will not
pose a threat to the safety of its patrons.

Defendants’ Sam’s Club and Phillip Martinez were the possessors and operators of the
premises at the time of the occurrence that resulted in Plaintiff's injuries.

Plaintiff entered Defendants’ premises with Defendants’ knowledge and for their mutual
benefit. Plaintiff was a customer shopping at Defendants’ grocery/home goods store.

A condition on Defendants’ premises posed an unreasonable risk of harm. Unknown to
Plaintiff, but known to Defendants’.

Defendants’ knew or reasonably should have known of the dangerous condition of the
premises because Defendants’, or its agents, servants or employees knew or should have known
that a dangerous condition existed on which Plaintiff causing her to fall.

Defendants’ had a duty to use ordinary care to ensure that the premises did not present a
danger to Plaintiff. This duty includes the duty to inspect for areas where a dangerous condition
exists. Defendants’ breached the duty of ordinary care by negligently failing to inspect the
premises for latent defects. In addition, Defendants’ breached its duty to use reasonable care to
warn or to make the condition safe for Plaintiff. Further, Defendants’ breached its duty of care
by negligently failing to take whatever action was reasonably prudent under the circumstances to

reduce or eliminate the unreasonably risk from the condition,
Case 7:20-cv-00376 Document 1-1 Filed on 11/19/20 in TXSD Page 4 of 6 Electronically Submit
10/15/2020 4:52
Hidalgo County Cl

CL-20-3850-A Accepted by: Alma Nava

Defendants’ breach of duty proximately caused injury to Plaintiff, which resulted in the
following damages: physical pain, mental anguish, physical impairment, past medical expenses.
In addition, Plaintiff in all reasonable probability will suffer future pain and incur future medical
expenses.

Plaintiff contends that each of the aforementioned acts and omissions singularly or in
combination with others, constituted negligence per se and/or gross negligence, which

proximately caused the incident in question and her injuries and damages described below.

VI.

DEFENDANT PHILLIP MARTINEZ’ RESPONDEAT SUPERIOR FOR NEGLIGENCE OF
MANAGER

Defendant Phillip Martinez was the manager of the Sam’s Club #8250 wherein the
incident occurred. As manager of said restaurant he was in control of the premises and in charge
of the day to day operations and of all functions within the restaurant as well as the playground
outside, on the premises. Phillip Martinez, club general manager and Sam’s Club both had a
duty to maintain the premises in a manner designed to achieve a standard of safety to ensure the

premises was free of dangerous conditions or defects.

VI.
PLAINTIFF CHRISTELLA MORALES’ INJURIES AND DAMAGES

As a direct and proximate result of Defendant Sam’s Club and Phillip Martinez’
conduct, Plaintiff Christella Morales sustained injuries and damages, more particularly as

follows:

Plaintiff Christella Morales injured her left knee.
Case 7:20-cv-00376 Document 1-1 Filed on 11/19/20 in TXSD Page 5 of 6 Electronically Submit
10/15/2020 4:52
Hidalgo County Cl

CL-20-3850-A Accepted by: Alma Nava

Vil.
PLAINTIFF CHRISTELLA MORALES’ MEDICAL EXPENSES

As a further result of all of the above, Plaintiff has incurred reasonable and necessary
expenses for medical attention. These expenses were incurred for the necessary care and
treatment of the injuries resulting from the incident in question. The charges incurred are
reasonable and are the usual and customary charges made for such services in Hidalgo County,
Texas and the State of Texas.

Additionally, given the nature and extent of Plaintiff's injuries, there is a reasonable
probability that she will require further reasonable and necessary expenses for their continued
expenses, medical care and attention.

IX,
RULE 47 STATEMENT

The damages sought are within the jurisdictional limits of the Court. Plaintiff seeks only
monetary relief that exceeds $100,000.00, including damages of any kind, penalties, costs,
expenses, pre-judgment interest and attorney fees. Plaintiff further seeks Judgment for all further

relief to which Plaintiff deems herself entitled.

X.
RECOVERY SOUGHT

Plaintiff would show that by reason of each and all of the foregoing acts and omissions
mentioned above, they have sustained injuries and damages for which they seek recovery from
Defendant.

Plaintiff Christella Morales seeks recovery for the following:

a. Damages for past and present physical pain and suffering;

b. Damages for physical pain and suffering which in reasonable probability
Plaintiff will incur in the future;

ci Damages for past and present mental anguish;

d. Damages for mental anguish, which in reasonable probability Plaintiff will incur
in the future;
Case 7:20-cv-00376 Document 1-1 Filed on 11/19/20 in TXSD Page 6 of 6 Electronically Submit
10/15/2020 4:52
Hidalgo County Cl

CL-20-3850-A Accepted by: Alma Nava

e. Damages for reasonable and necessary medical expenses, which Plaintiff has
incurred in the past and will incur up to the time of trial;

f Damages for physical impairment in the past and present;

g. Damages for physical impairment in the future; and

h. Damages for medical expenses which in reasonable probability Plaintiff will incur

in the future.

XI.
JURY DEMAND

Plaintiff hereby makes her request for a jury trial in this cause pursuant to Rule 216 of the
Texas Rules of Civil Procedure and deposits with the County Clerk of Hidalgo County.

XI.
PRAYER

WHEREFORE PREMISES CONSIDERED, Plaintiff respectfully prays that Defendant
be cited to appear and answer, and that on final hearing of this cause, Plaintiff has the following
relief:

1. Judgment against Defendant for the aforementioned injuries and damages
sustained by Plaintiff as alleged herein in an amount above the minimum
jurisdictional limits of the Court, together with pre-judgment interest on said
judgment;

2. Interest on the judgment at the legal rate until paid;

3. Any and all court costs herein expended;

4. Such other and further relief, at law or in equity, general or special to which
they may themselves be justly entitled.

Respectfully submitted,

LAW OFFICE OF FELIPE GARCIA, JR.
201 East University Drive

Edinburg, Texas 78539

(956) 386-1900 Telephone

(956) 386-1922 Facsimile

Email: fgjr201@hotmail.com

By: _/s/ Felipe Garcia, Jr.
FELIPE GARCIA, JR.
STATE NO. BAR 07633000
ATTORNEY FOR PLAINTIFF
